DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner acknowledges receipt of applicant's arguments/remark filed of the on 02/16/2021. Claims 2-27 are pending.

Claim Rejections - 35 USC § 112
In view of the applicant’s argument filed on 02/16/2021, the following rejections are withdrawn:
Claim rejections under 35 USC § 112 - second paragraph – as vague and indefinite claims 2, 9, 15 and 22 are withdrawn.

Response to Arguments
Applicant’s arguments filled on 02/16/2021 have been fully considered but they are not persuasive. Applicant argues that the cited references Baldie in view of Hunter does not teach or suggest all the limitations in part, "causing, based on a quantity of time between the first time and the second time, a notification associated with the premises to be provided at the mobile device." Independent claims 9, 15, and 22 recite similar, though not identical, features of claim 2. Examiner respectfully disagrees for the following reason. Baldie teaches in various embodiments, and with reference to FIGS. 1A-1B and FIG. 2, user device 145 may be capable of capturing 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

	Claims 2-27 are rejected under 35 U.S.C. 103 as being unpatentable over Baldie (US Patent No.: 10,062,073 B2) in view of Hunter et al. (US Pub. No.: 2013/0297422 A1). 
Regarding claim 2, Baldie discloses a method comprising: receiving, by an application server via a mobile device, first location information and second location information (In various embodiments, and with reference to FIGS. 1A-1B and FIG. 2, user device 145 may be capable of capturing a beacon ID associated with BLE beacon 160 in transmission 165. User device 145 may be capable of providing the beacon ID to system 100 (i.e. an application server resides). Moreover, user device 145 may be connected to system 100. System 100 may be configured to receive a beacon ID associated with the BLE beacon and a customer and/or user identifier from user device 145 (step 210) [col. 4, lines 62-67 and col. 5, lines 1-3] The BLE beacons may be deployed in various physical locations including, for example, brick and mortar merchant locations. A merchant may use a third party service host to facilitate interactions between the merchant and the user. In this regard, the micro registry may help merchants engage users seamlessly, without regard to the service host employed by the merchant, because the service host will wherein the first location information comprises a first time and a location associated with a first peripheral device, and wherein the second location information comprises a second time and a location associated with a second peripheral device [col. 3, lines 20-67]; determining, based on the first location information and the second location information [col. 5, lines 20-30], a first micro-location of a premises associated with the mobile device at the first time and a second micro-location of the premises associated with the mobile device at the second time (As used herein, a “micro-location” of a user may comprise a location of a user in relation to any energy consuming device. For example, the energy consuming device may comprise a high, medium, and/or low energy consuming device and/or any combination thereof. For example, the energy consuming device may be a low power and/or low energy consuming device. Such a device may be a BLUETOOTH device, such as a wireless beacon communicating using a low power or low energy BLUETOOTH communication standard (a “BLUETOOTH low energy beacon” or simply, a “BLE beacon”). However, in various embodiments, any type of low energy consuming device may be implemented with the systems described herein. For example, in various embodiments, any device (including any other BLE beacon) capable of communicating with a web-client and/or any other BLE beacon within three hundred meters of a BLE beacon may comprise a low energy consuming device. Thus, although the phrase “BLE beacon” is used herein with particular respect to a BLUETOOTH low energy consuming device, a  and the first micro-location or the second micro-location (In various embodiments, the beacon ID may comprise a globally unique identifier (“GUID”). The GUID may be an identifier created and/or implemented under the universally unique identifier standard. Moreover, the GUID may be stored as 128-bit value that can be displayed as 32 hexadecimal digits. The identifier may also include a major number, and a minor number. The major number and minor number may each be 16 bit integers. The unique combinations of major numbers and minor number may be assigned to BLE beacons and/or associated locations. As such, the identifier received by the user device and provided to the micro registry may be associated with a particular micro-location [col. 3, lines 20-32]).
Although Baldie discloses first micro-location and second micro-location as applied above, Baldie does not explicitly discloses causing, based on a quantity of time between the first time and the second time, a notification associated with the 
In the same field of endeavor, Hunter discloses causing, based on a quantity of time between the first time and the second time, a notification associated with the premises to be provided at the mobile device (the wireless identity transmitter may be a compact device configured to transmit a packet with an identification code in a format that can be received by any proximity broadcast receiver within range of the short-range wireless broadcast. Since the wireless identity transmitter relies on relatively short-range wireless signaling (e.g., short-range radio signals, Peanut®, Zigbee®, RF, Wi-Fi, Bluetooth® Low Energy signals, light signals, sound signals, etc.) to transmit broadcast messages that include its identifier, only proximity broadcast receivers within proximity of the transmitter may receive such broadcast messages. Thus, a proximity broadcast receiver's own location may provide an approximate location for the wireless identity transmitter at the time of receipt of a broadcast message. Wireless identity transmitters may be deployed by various parties registered with the central server, such as government agencies, merchants, retailers, and stores. In an embodiment, the broadcast range of wireless identity transmitters (i.e. providing proximity and timestamp) may be from three or less to one hundred feet while within a retail store [Para. 0064]), wherein the notification comprises information associated with one or more of the first location or the second location (whether the proximity broadcast receiver paired with a wireless identity transmitter, transmissions context information (e.g., a code 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Hunter method into Baldie invention. One of ordinary skill in the art would have been motivated to enable revenue and/or cost sharing among organizations implementing the various wireless identity transmitters or proximity broadcast receivers to enable the delivery and management of such marketing materials [Hunter, Para. 0008].

Regarding claim 3, Baldie/Hunter disclose everything as discuss above, Baldie further discloses wherein the first micro-location comprises the location associated with the first peripheral device, and wherein the first location information comprises data broadcast by the first peripheral device via a low energy communication protocol and received by the mobile device [col. 3, lines 33-67 and col. 4, lines 1-21].

Regarding claim 4, Baldie/Hunter disclose everything as discuss above, Baldie further discloses wherein the second micro-location comprises the location associated with the second peripheral device, and wherein the second location information comprises data broadcast by the second peripheral device via a low energy communication protocol and received by the mobile device [col. 2, lines 65-67 and col. 3, lines 1-10, see also col. 4, lines 8-21]. 

Regarding claim 5, Baldie/Hunter disclose everything as discuss above.
Although Baldie/Hunter disclose everything as applied above, Baldie does not explicitly discloses wherein the notification associated with the premises is provided at the mobile device via an application executing on the mobile device, and wherein the application is associated with the premises. However, these concepts are well known in the art as taught by Hunter.
In the same field of endeavor, Hunter discloses wherein the notification associated with the premises is provided at the mobile device via an application executing on the mobile device, and wherein the application is associated with the premises [Para. 0061].


Regarding claim 6, Baldie/Hunter disclose everything as discuss above.
Although Baldie/Hunter disclose everything as applied above, Baldie does not explicitly discloses wherein the notification comprises information associated with one or more of an attraction at the premises or an event at the premises. However, these concepts are well known in the art as taught by Hunter.
In the same field of endeavor, Hunter discloses wherein the notification comprises information associated with one or more of an attraction at the premises or an event at the premises (In an embodiment, “invisible billboards” or digital signage may be enabled by transmitting marketing information to a customer's mobile device in response to wireless signals received from a wireless identity transmitter by a proximity broadcast receiver. For example, customers driving in a car and carrying wireless identity transmitters may receive advertisements on their mobile devices after passing by a merchant's stationary proximity broadcast receiver located on the side of the road or highway. Alternatively, merchants may place higher-powered identity transmitters (or transceivers) near a road or throughway that 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Hunter method into Baldie invention. One of ordinary skill in the art would have been motivated to enable revenue and/or cost sharing among organizations implementing the various wireless identity transmitters or proximity broadcast receivers to enable the delivery and management of such marketing materials [Hunter, Para. 0008].

Regarding claim 7, Baldie/Hunter disclose everything as discuss above, Baldie further discloses receiving, via the mobile device, a request to join a network broadcast at the premises, wherein the network is accessible by the mobile device at the first micro-location and the second micro-location [col. 4, lines 45-66]. 

Regarding claim 8, Baldie/Hunter disclose everything as discuss above, Baldie further discloses wherein the first micro-location and the second micro- location are determined based on a macro-location at the premises associated with the network [col. 5, lines 1-3 and lines 31-39].  

Regarding claim 9, Baldie discloses receiving, by an application server via a mobile device [col. 1, lines 26-44], a request to join a network broadcast at a macro-location of a premises (Phrases and terms similar to “business,” “service  receiving, from the mobile device via the network, first location information comprising a first time and second location information comprising a second time (In various embodiments, and with reference to FIGS. 1A-1B and FIG. 2, user device 145 may be capable of capturing a beacon ID associated with BLE beacon 160 in transmission 165. User device 145 may be capable of providing the beacon ID to system 100 (i.e. an application server resides). Moreover, user device 145 may be connected to system 100. System 100 may be configured to receive a beacon ID associated with the BLE beacon and a customer and/or user identifier from user device 145 (step 210) [col. 4, lines 62-67 and col. 5, lines 1-3] The BLE beacons may be deployed in various physical locations including, for example, brick and mortar merchant locations. A merchant may use a third party service host to determining a first micro-location of the premises associated with the mobile device at the first time and a second micro-location of the premises associated with the mobile device at the second time based on the macro-location, the first location information, and the second location information (As used herein, a “micro-location” of a user may comprise a location of a user in relation to any energy consuming device. For example, the energy consuming device may comprise a high, medium, and/or low energy consuming device and/or any combination thereof. For example, the energy consuming device may be a low power and/or low energy consuming device. Such a device may be a BLUETOOTH device, such as a wireless beacon communicating using a low power or low energy BLUETOOTH communication standard (a “BLUETOOTH low energy beacon” or simply, a “BLE beacon”). However, in various embodiments, any type of low energy consuming device may be implemented with the systems described herein. For example, in various embodiments, any device (including any other BLE beacon) capable of communicating with a web-client and/or any other BLE beacon within three hundred meters of a BLE beacon may comprise a low energy consuming device. Thus, although the phrase “BLE beacon” is used herein with particular respect to a BLUETOOTH low energy consuming device, a BLE beacon and the first micro-location and the second micro-location (In various embodiments, the beacon ID may comprise a globally unique identifier (“GUID”). The GUID may be an identifier created and/or implemented under the universally unique identifier standard. Moreover, the GUID may be stored as 128-bit value that can be displayed as 32 hexadecimal digits. The identifier may also include a major number, and a minor number. The major number and minor number may each be 16 bit integers. The unique combinations of major numbers and minor number may be assigned to BLE beacons and/or associated locations. As such, the identifier received by the user device and provided to the micro registry may be associated with a particular micro-location [col. 3, lines 20-32]). 
Although Baldie discloses first micro-location and second micro-location as applied above, Baldie does not explicitly discloses causing, based on a quantity of time between the first time and the second time, a notification associated with the 
In the same field of endeavor, Hunter discloses causing, based on a quantity of time between the first time and the second time, a notification associated with the premises to be provided at the mobile device (the wireless identity transmitter may be a compact device configured to transmit a packet with an identification code in a format that can be received by any proximity broadcast receiver within range of the short-range wireless broadcast. Since the wireless identity transmitter relies on relatively short-range wireless signaling (e.g., short-range radio signals, Peanut®, Zigbee®, RF, Wi-Fi, Bluetooth® Low Energy signals, light signals, sound signals, etc.) to transmit broadcast messages that include its identifier, only proximity broadcast receivers within proximity of the transmitter may receive such broadcast messages. Thus, a proximity broadcast receiver's own location may provide an approximate location for the wireless identity transmitter at the time of receipt of a broadcast message. Wireless identity transmitters may be deployed by various parties registered with the central server, such as government agencies, merchants, retailers, and stores. In an embodiment, the broadcast range of wireless identity transmitters (i.e. providing proximity and timestamp) may be from three or less to one hundred feet while within a retail store [Para. 0064]), wherein the notification comprises information associated with one or more of the first location or the second location (whether the proximity broadcast receiver paired with a wireless identity transmitter, transmissions context information (e.g., a code 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Hunter method into Baldie invention. One of ordinary skill in the art would have been motivated to enable revenue and/or cost sharing among organizations implementing the various wireless identity transmitters or proximity broadcast receivers to enable the delivery and management of such marketing materials [Hunter, Para. 0008].

Regarding claim 10, Baldie/Hunter disclose everything as discuss above, Baldie further discloses wherein the macro-location comprises the first micro-location and the second micro-location [col. 3, lines 33-65 and col. 5, lines 31-39].  

Regarding claim 11, Baldie/Hunter disclose everything as discuss above, Baldie further discloses  wherein the first location information further comprises a location associated with a first peripheral device, and wherein the mobile device receives the first location information from the first peripheral device at the first micro-location at the first time [col. 3, lines 20-67].

Regarding claim 12, Baldie/Hunter disclose everything as discuss above, Baldie further discloses wherein the second location information further comprises a location associated with a second peripheral device, and wherein the mobile device receives the second location information from the second peripheral device at the second micro-location at the second time (As used herein, a “micro-location” of a user may comprise a location of a user in relation to any energy consuming device. For example, the energy consuming device may comprise a high, medium, and/or low energy consuming device and/or any combination thereof. For example, the energy consuming device may be a low power and/or low energy consuming device. Such a device may be a BLUETOOTH device, such as a wireless beacon communicating using a low power or low energy BLUETOOTH communication standard (a “BLUETOOTH low energy beacon” or simply, a “BLE beacon”). However, in various embodiments, any type of low energy consuming 

Regarding claim 13, Baldie/Hunter disclose everything as discuss above.
Although Baldie/Hunter disclose everything as applied above, Baldie does not explicitly discloses wherein the notification comprises information associated with one or more of an attraction at the premises or an event at the premises. However, these concepts are well known in the art as taught by Hunter.
wherein the notification comprises information associated with one or more of an attraction at the premises or an event at the premises (In an embodiment, “invisible billboards” or digital signage may be enabled by transmitting marketing information to a customer's mobile device in response to wireless signals received from a wireless identity transmitter by a proximity broadcast receiver. For example, customers driving in a car and carrying wireless identity transmitters may receive advertisements on their mobile devices after passing by a merchant's stationary proximity broadcast receiver located on the side of the road or highway. Alternatively, merchants may place higher-powered identity transmitters (or transceivers) near a road or throughway that broadcast messages received and relayed by customers’ mobile proximity broadcast receivers [Para. 0071, see also Para. 0074]).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Hunter method into Baldie invention. One of ordinary skill in the art would have been motivated to enable revenue and/or cost sharing among organizations implementing the various wireless identity transmitters or proximity broadcast receivers to enable the delivery and management of such marketing materials [Hunter, Para. 0008].

Regarding claim 14, Baldie/Hunter disclose everything as discuss above.
Although Baldie/Hunter disclose everything as applied above, Baldie does not explicitly discloses wherein the notification associated with the premises is provided at the mobile device via an application executing on the mobile device, and wherein 
In the same field of endeavor, Hunter discloses wherein the notification associated with the premises is provided at the mobile device via an application executing on the mobile device, and wherein the application is associated with the premises [Para. 0061].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include Hunter method into Baldie invention. One of ordinary skill in the art would have been motivated to enable revenue and/or cost sharing among organizations implementing the various wireless identity transmitters or proximity broadcast receivers to enable the delivery and management of such marketing materials [Hunter, Para. 0008].

Regarding claims 15-21, they are substantially the same as claims 2-8, except claims 15-21 are in system claim format.  Because the same reasoning applies, claims 15-21 are rejected under the same reasoning as claims 2-8, where Baldie further discloses a mobile device and an application server [Figures 1A and 1B].

Regarding claims 22-27, they are substantially the same as claims 9-14, except claims 22-27 are in system claim format.  Because the same reasoning applies, claims 22-27 are rejected under the same reasoning as claims 9-14, where Baldie further discloses a mobile device and an application server [Figures 1A and 1B].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DHARMESH J PATEL whose telephone number is (571)272-2690.  The examiner can normally be reached on Monday-Friday 8:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha D Banks-Harold can be reached on (571) 272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



DHARMESH J. PATEL
Examiner
Art Unit 2465



/DHARMESH J PATEL/Examiner, Art Unit 2465   

/MARSHA D BANKS HAROLD/Supervisory Patent Examiner, Art Unit 2465